—Orders, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about August 2, 2000 and April 5, 2001, which, inter alia, denied plaintiffs application to vacate judgment in defendants’ favor, and denied her motion for partial summary judgment, respectively, unanimously affirmed, with separate bills of costs.
Plaintiffs application pursuant to CPLR 5015 (a) (3), seeking *644to vacate the judgment dismissing her complaint entered in March 1992 and shortly thereafter affirmed by this Court (188 AD2d 386, appeal dismissed 81 NY2d 1006, lv denied 83 NY2d 759, rearg denied 84 NY2d 851), was properly rejected in the absence of any factual support for plaintiffs claim of misrepresentation or other misconduct by defendant. Plaintiffs second motion, made with the motion court’s permission upon condition that she show that the claim made therein had been raised in her original pleadings, was properly denied absent such a showing, and, in any event, such claim is barred by res judicata (see, O’Brien v City of Syracuse, 54 NY2d 353, 357). Concur— Nardelli, J. P., Williams, Tom, Andrias and Marlow, JJ.